Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 have been examined.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is dependent on itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cicerchi (20150025983) in view of Greenspan (8,396,808). 
As per claims 1, 9, 18,
Cicerchi discloses a method of providing an interactive digital receipt, comprising: 
receiving, by an interactive digital receipt system, an indication of a payment transaction between a customer and a merchant, the payment transaction being instantiated on a first mobile device associated with the merchant (Fig 2B; par 49, 51); 
generating, by the interactive digital receipt system, as part of the payment transaction, an interactive digital receipt for sending to a second mobile device associated with the customer, the interactive digital receipt including an indication of a payment amount associated with the payment transaction (Fig 2C and 2D; par 50, 57); 
transmitting, by the interactive digital receipt system, the interactive digital receipt to the customer, the receipt having an interactive tipping component that allows the customer to submit a gratuity amount corresponding to the payment amount, the interactive tipping component being associated with a transaction timeframe that defines a time period for the customer to submit the gratuity amount using the interactive tipping component (Fig 2C and 2D; par 50, 57) see also Greenspan (Fig. 4; Col. 6, ll. 13-45).
Cicerchi does not explicitly disclose:
receiving, by the interactive digital receipt system, the gratuity amount submitted by the customer within the transaction timeframe; and processing the payment transaction in response to the time period of the transaction timeframe having decreased to a null value, wherein processing the payment transaction includes associating the gratuity amount with the payment amount.
However, Greenspan discloses:
receiving, by the interactive digital receipt system, the gratuity amount submitted by the customer within the transaction timeframe; and processing the payment transaction in response to the time period of the transaction timeframe having decreased to a null value, wherein processing the payment transaction includes associating the gratuity amount with the payment amount (Fig. 4; Col. 6, ll. 13-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Greenspan’s receiving, by the interactive digital receipt system, the gratuity amount submitted by the customer within the transaction timeframe; and processing the payment transaction in response to the time period of the transaction timeframe having decreased to a null value, wherein processing the payment transaction includes associating the gratuity amount with the payment amount to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide a payment transaction field, and more specifically to a new and useful method and system for transferring an electronic payment in the payment transaction field (Greenspan Col. 1, ll. 15).
As per claim 2,
Cicerchi discloses the gratuity amount is a nominal amount configured by the customer, wherein the nominal amount is automatically authorized as the gratuity amount when no gratuity amount is received within the transaction timeframe (Fig 2C and 2D; par 50, 57).
As per claims 3, 19,
Cicerchi discloses the transaction timeframe is configured by the merchant (Fig 2C and 2D; par 50, 57-60).
As per claims 4, 20,
providing, via the interactive digital receipt, a plurality of interactive components based on the transaction timeframe such that content of the interactive components changes corresponding to the transaction timeframe, the plurality of interactive components configured by the merchant to interact with the customer (Fig 2C and 2D; par 50, 57-60).
As per claims 5, 21,
Greenspan discloses the plurality of interactive components comprises at least one of: an interactive feedback component for the customer to submit feedback associated with the payment transaction, wherein the interactive feedback component is configured to generate a time-based incentive for submission of the feedback within the transaction timeframe; an interactive promotion component for the customer to redeem a time- based promotional reward, wherein the time-based promotional reward is configured to decrease in value based on a time of redemption by the customer with respect to the transaction timeframe; or an interactive loyalty rewards component for the customer to maintain a record of purchases with the merchant over a span of time and to redeem a loyalty reward based on the purchases (Fig. 7; Col. 7, ll. 17-55) Greenspan discloses budgeting rules that are based on the purchase.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Greenspan’s the plurality of interactive components comprises at least one of: an interactive feedback component for the customer to submit feedback associated with the payment transaction, wherein the interactive feedback component is configured to generate a time-based incentive for submission of the feedback within the transaction timeframe; an interactive promotion component for the customer to redeem a time- based promotional reward, wherein the time-based promotional reward is configured to decrease in value based on a time of redemption by the customer with respect to the transaction timeframe; or an interactive loyalty rewards component for the customer to maintain a record of purchases with the merchant over a span of time and to redeem a loyalty reward based on the purchases to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide a payment transaction field, and more specifically to a new and useful method and system for transferring an electronic payment in the payment transaction field (Greenspan Col. 1, ll. 15).
As per claim 6,
Greenspan discloses providing, via the interactive digital receipt, a loyalty rewards record associated with the merchant, the loyalty rewards record including a plurality of purchases associated with a particular payment transaction between the customer and the merchant; updating the plurality of purchases in the loyalty rewards record in response to the interactive digital receipt being generated, the updating including extracting purchase information from the interactive digital receipt and recording a purchase; and providing, via the interactive digital receipt, a loyalty reward to the customer if the plurality of purchases recorded in the loyalty rewards record exceeds a predetermined threshold value (Fig. 7; Col. 7, ll. 17-55) Greenspan discloses budgeting rules/rewards that are based on the purchase.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Greenspan’s providing, via the interactive digital receipt, a loyalty rewards record associated with the merchant, the loyalty rewards record including a plurality of purchases associated with a particular payment transaction between the customer and the merchant; updating the plurality of purchases in the loyalty rewards record in response to the interactive digital receipt being generated, the updating including extracting purchase information from the interactive digital receipt and recording a purchase; and providing, via the interactive digital receipt, a loyalty reward to the customer if the plurality of purchases recorded in the loyalty rewards record exceeds a predetermined threshold value to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide a payment transaction field, and more specifically to a new and useful method and system for transferring an electronic payment in the payment transaction field (Greenspan Col. 1, ll. 15).
As per claim 7,
Cicerchi discloses providing, via the interactive digital receipt, an interactive transaction record for the customer; and updating the interactive transaction record with information associated with the payment transaction in response to the interactive digital receipt being generated, the interactive transaction record including a plurality of transaction records, wherein each transaction record is associated with a particular merchant participating in a particular payment transaction with the customer (Fig. 4; Col. 6, ll. 13-45).
As per claim 8,
Cicerchi discloses providing, via the interactive digital receipt, an interactive advertisement component for the customer based on the plurality of transaction records contained in the interactive transaction record (Fig. 4; Col. 6, ll. 13-45).
As per claim 9,
Cicerchi discloses receiving an indication of a financial transaction between a payer and a payee; generating a digital receipt indicative of the financial transaction; and transmitting the digital receipt to a computing device associated with the payer, the digital receipt having an interactive tipping component for enabling the payer to submit a gratuity amount associated with the financial transaction subsequent to the digital receipt being transmitted to the computing device (Fig. 4; Col. 6, ll. 13-45).
As per claim 10,
Cicerchi discloses receiving an indication of a financial transaction between a payer and a payee; generating a digital receipt indicative of the financial transaction; and transmitting the digital receipt to a computing device associated with the payer, the digital receipt having an interactive tipping component for enabling the payer to submit a gratuity amount associated with the financial transaction subsequent to the digital receipt being transmitted to the computing device (Fig. 4; Col. 6, ll. 13-45).
As per claims 11-14,
Greenspan discloses the interactive tipping component is associated with a transaction timeframe that limits a time period for the payer to submit the gratuity amount using the interactive tipping component (Fig. 7; Col. 7, ll. 17-55) Greenspan discloses budgeting rules/rewards that are based on the purchase.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Greenspan’s the interactive tipping component is associated with a transaction timeframe that limits a time period for the payer to submit the gratuity amount using the interactive tipping component to Cicerchi’s method of providing an interactive digital receipt. One would be motivated to do this in order to provide a payment transaction field, and more specifically to a new and useful method and system for transferring an electronic payment in the payment transaction field (Greenspan Col. 1, ll. 15).
As per claim 15,
Cicerchi discloses the digital receipt further includes an interactive feedback component for the payer to submit feedback associated with the financial transaction, the interactive feedback component being configured to generate a time-based reward for submission of the feedback, wherein the interactive feedback component is associated with a transaction timeframe that defines a value of the time-based reward based on a time of submission of the feedback (Fig 2C and 2D; par 50, 57, 74, 81).
As per claims 16, 22,
Cicerchi discloses the digital receipt further includes an interactive promotion component to generate a time-based promotional reward for the payer to redeem, the interactive promotion component being associated with a transaction timeframe, wherein the time-based promotional reward adjusts in value corresponding to the transaction timeframe decreasing with a passage of time (Fig 2C and 2D; par 50, 57, 74, 81).
As per claim 17,
Cicerchi discloses generating for the payer an interactive transaction record that is accessible via the digital receipt; and for every digital receipt generated for a new financial transaction between the payer and the payee, updating the interactive transaction record the interactive transaction record comprising a plurality of transaction records completed between the payer and the payee (par 50, 58, 74, 81).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621